UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) TQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010. Or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-50275 BCB Bancorp, Inc. (Exact name of registrant as specified in its charter) New Jersey 26-0065262 (State or other jurisdiction of incorporation or organization) (IRS Employer I.D. No.) 104-110 Avenue C Bayonne, New Jersey (Address of principal executive offices) (Zip Code) (201) 823-0700 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. T Yeso No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and larger accelerated filer” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company T Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). o YesT No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yeso No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of May 14, 2010, BCB Bancorp, Inc., had 4,663,756 shares of common stock, no par value, outstanding. BCB BANCORP INC, AND SUBSIDIARIES INDEX PART ICONSOLIDATED FINANCIAL INFORMATION Page Item 1 Consolidated Financial Statements Consolidated Statements of Financial Condition as of March 31, 2010 and December 31, 2009 (unaudited) 1 Consolidated Statements of Income for the three months ended March 31, 2010 and March 31, 2009 (unaudited) 2 Consolidated Statement of Changes in Stockholders’ Equity for the three months ended March 31, 2010 (unaudited) 3 Consolidated Statements of Cash Flow for the three months ended March 31, 2010 and March 31, 2009 (unaudited) 4 Notes to Unaudited Consolidated Financial Statements 5 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3 Quantitative and Qualitative Disclosures about Market Risk 21 Item4T Controls and Procedures 23 PART IIOTHER INFORMATION 24 Item 1 Legal Proceedings Item 1A Risk Factors Item 2 Unregistered Sales of Equity Securities and Use of Proceeds Item 3 Defaults Upon Senior Securities Item 4 Removed and Reserved Item 5 Other Information Item 6 Exhibits Index PART I.FINANCIAL INFORMATION ITEM I.FINANCIAL STATEMENTS BCB BANCORP INC. AND SUBSIDIARIES Consolidated Statements of Financial Condition at March 31, 2010 and December 31, 2009 (Unaudited) (in thousands except for share data ) At At 31-Mar-10 31-Dec-09 ASSETS Cash and amounts due from depository institutions $ $ Interest-earning deposits Total cash and cash equivalents Securities available for sale Securities held to maturity, fair value $131,578 and $133,050 respectively Loans held for sale Loans receivable, net of allowance for loan losses of $6,660 and $6,644 respectively Premises and equipment Federal Home Loan Bank of New York stock Interest receivable, net Other real estate owned Deferred income taxes Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Non-interest bearing deposits $ $ Interest bearing deposits Total deposits Long-term Debt Other Liabilities Total Liabilities STOCKHOLDERS' EQUITY Common stock, stated value $0.064; 20,000,000 shares authorized; 5,201,502 and 5,195,658 shares, respectively, issued; 4,663,287 and 4,657,906 shares, respectively, outstanding Additional paid-in capital Treasury stock, at cost, 538,215 and 537,752 shares, respectively ) ) Retained Earnings Accumulated other comprehensive income 64 13 Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to consolidated financial statements. 1 Index BCB BANCORP INC. AND SUBSIDIARY Consolidated Statements of Income For the three months ended March 31, 2010 and 2009 (Unaudited) ( in thousands except for per share data) ThreeMonthsEnded March 31, Interest income: Loans $ $ Securities Other interest-earning assets 19 4 Total interest income Interest expense: Deposits: Demand Savings and club Certificates of deposit Borrowed money Total interest expense Net interest income Provision for loan losses Net interest income, after provision for loan losses Non-interest income: Fees and service charges Gain on sales of loans originated for sale 72 42 Other 9 9 Total non-interest income Non-interest expense: Salaries and employee benefits Occupancy expense of premises Equipment Professional Fees 83 Director Fees 65 Regulatory Assessments 73 Advertising 67 47 Merger related expenses - Other Total non-interest expense Income before income tax provision Income tax provision Net Income $ $ Net Income per common share basic $ $ diluted $ $ Weighted average number of common shares outstanding- basic diluted See accompanying notes to consolidated financial statements. 2 Index BCB BANCORP INC. AND SUBSIDIARIES Consolidated Statement of Changes in Stockholders' Equity For the Three months ended March 31, 2010 (Unaudited) ( in thousands except for share data) Accumulated Other Additional Treasury Retained Comprehensive CommonStock Paid-InCapital Stock Earnings Income Total Balance,December 31, 2009 $ $ $ ) $ $ 13 $ Exercise of Stock Options (5,844 shares) 31 - - - 31 Treasury Stock Purchases (463 shares) - - (3
